Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims priority to Japanese Application No. JP2017-027224, filed
February 16, 2017. Applicant’s claim for the benefit of a prior-filed application under 35 U.S. C. 119(3) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claims 1-10 are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2017 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 12/04/2017. These drawings are acceptable for examination purposes.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0039]: “(xi, y1)” should be “(x1, y1)”.
Paragraph [0064]: “vehicle-occupan” should be “vehicle-occupant”.
Appropriate corrections are required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-10 are rejected under 35 U.S.C. 102(a) (1) being anticipated by Chao Yan (“Vision-based Driver Behaviour Analysis”), hereinafter “Chao”.
Regarding Claim 1, Chao teaches a learning device configured to form a model to be 
used in an estimating device configured to estimate a state of a vehicle-occupant with respect to equipment of a vehicle, the learning device comprising: (Under [Abstract] Chao teaches: “a posture based driver distraction recognition system is extended, which applies convolutional neural network (CNN) to automatically learn and predict pre-defined driving postures. The main idea is to monitor driver arm patterns with discriminative information extracted to predict distracting driver postures.”)
an input section configured to obtain training data in which an image containing an image of the equipment, (Chao teaches on page 73 under [5.1 Introduction]: “Our work focus on the characterization of driving posture, with high-level features extracted hierarchically from raw input image.” Chao teaches under [5.2.2] on page 76: “All frames were extracted and manually labeled. Some examples are shown in Fig.5.4. They are divided into three subsets, that is, training set, validation set, and test set, with 24210, 1000, and 4200 samples, respectively.”)
first information indicating a skeleton location of a specific part of the vehicle-occupant, (Chao teaches on page 14 under [2.4.3]: “For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver’s limbs, with visual information provided by an infrared Time-of-Flight camera.”)
and second information indicating the state of the vehicle-occupant with respect to the equipment are associated with each other; (Chao teaches on page 12 under [2.3.3]: “Alternatively, in [46], driver distractions are classified into the following three categories: 1. visual distraction (e.g., looking away from the roadway); 2. Cognitive distraction (e.g., your mind off the road); 3. Manual distraction (e.g., your hands off the wheel, responding to a ringing cell phone, and manually adjusting the radio volume)
and a learning section configured to form the model such that the estimating device can obtain the first information and the second information associated with the image containing the image of the equipment. (Chao teaches “first information” on page 14 under [2.4.3]: “For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver’s limbs, with visual information provided by an infrared Time-of-Flight camera.” Chao teaches “second information” Chao teaches on page 12 under [2.3.3]: “Alternatively, in [46], driver distractions are classified into the following three categories: 1. visual distraction (e.g., looking away from the roadway); 2. Cognitive distraction (e.g., your mind off the road); 3. Manual distraction (e.g., your hands off the wheel, responding to a ringing cell phone, and manually adjusting the radio volume)
Regarding Claim 2, Chao teaches the learning device according to claim 1, 
wherein the learning section forms the model through a deep learning with an aid of a neural network. (Under [Abstract] Chao teaches: “a posture based driver distraction recognition system is extended, which applies convolutional neural network (CNN) to automatically learn and predict pre-defined driving postures.” On page 78 under [5.3 Deep Convolutional Neural Network Architecture] Chao teaches: “The architecture of our unsupervised convolutional neural network. The network contains three stages, each of which is consisted of convolution layer, non-linear activation layer, local response normalization layer, and max-pooling layer.” Under [5.6 Conclusion] Chao teaches: “The proposed approach applied deep convolutional neural network, which learns feature from raw image automatically.”)
Regarding Claim 3, Chao teaches an estimating device configured to estimate a state of a vehicle-occupant with respect to equipment of a vehicle, the estimating device comprising: (Under [Abstract] Chao teaches: “a posture based driver distraction recognition system is extended, which applies convolutional neural network (CNN) to automatically learn and predict pre-defined driving postures. The main idea is to monitor driver arm patterns with discriminative information extracted to predict distracting driver postures.”)
a storage section configured to store a model formed by a learning device as defined in claim 1; (Storage/memory is inherent to build CNNs.)
and a processing section (Processing is inherent build CNNs.)
configured to obtain an image containing an image of the equipment, to estimate the state of the vehicle-occupant based on the image containing the image of the equipment and the model, and to output the first information and the second information as an estimating result. (Under [Abstract] Chao teaches: “a posture based driver distraction recognition system is extended, which applies convolutional neural network (CNN) to automatically learn and predict pre-defined driving postures. The main idea is to monitor driver arm patterns with discriminative information extracted to predict distracting driver postures.” Fig. 3.2 on page 29 shows images of driver interaction with shift lever, steering wheel and dashboard.)
Regarding Claim 5, Chao teaches an estimating system configured to estimate a state of a vehicle-occupant with respect to equipment of a vehicle, the estimating system comprising: (Under [Abstract] Chao teaches: “a posture based driver distraction recognition system is extended, which applies convolutional neural network (CNN) to automatically learn and predict pre-defined driving postures. The main idea is to monitor driver arm patterns with discriminative information extracted to predict distracting driver postures.”)
a camera configured to shoot an image containing an image of the equipment; (Chao teaches on page 14 [2.4.3]: “For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver’s limbs, with visual information provided by an infrared Time-of-Flight camera.” Chao teaches on page 15: “In [54] a camera array system was proposed to track important driver body parts and to analyze driver activities such as steering movements.”)
and an estimating device as defined in claim 3, wherein the processing section of the estimating device obtains the image containing the image of the equipment from the camera. (Chao teaches under [3.3.1] on page 28: “In the following section, the segmented actions images is further manually labelled into four different categories of action primitives based on the trajectory of driver’s right hand as shown in Fig. 3.2.” Fig. 3.2 on page 29 shows images of driver interaction with shift lever, steering wheel and dashboard.)
Regarding Claim 6, Chao teaches the estimating system according to claim 5, wherein the camera is configured to shoot an image containing an image of the equipment disposed within a given region in an interior of the vehicle. (Chao teaches on page 14 [2.4.3]: “For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver’s limbs, with visual information provided by an infrared Time-of-Flight camera.” Chao teaches on page 15: “In [54] a camera array system was proposed to track important driver body parts and to analyze driver activities such as steering movements.”)
Regarding Claim 7, Chao teaches a learning method for forming a model to be used in an estimating method for estimating a state of a vehicle-occupant with respect to equipment of a vehicle, the learning method comprising: (Under [Abstract] Chao teaches: “a posture based driver distraction recognition system is extended, which applies convolutional neural network (CNN) to automatically learn and predict pre-defined driving postures. The main idea is to monitor driver arm patterns with discriminative information extracted to predict distracting driver postures.”)
obtaining training data in which an image containing an image of the equipment, (Chao teaches on page 73 under [5.1 Introduction]: “Our work focus on the characterization of driving posture, with high-level features extracted hierarchically from raw input image.” Chao teaches under [5.2.2] on page 76: “All frames were extracted and manually labeled. Some examples are shown in Fig.5.4. They are divided into three subsets, that is, training set, validation set, and test set, with 24210, 1000, and 4200 samples, respectively.”)
first information indicating a skeleton location of a specific part of the vehicle-occupant, (Chao teaches on page 14 under [2.4.3]: “For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver’s limbs, with visual information provided by an infrared Time-of-Flight camera.”)
and second information indicating a state of the vehicle-occupant with respect to the equipment are associated with each other; (Chao teaches on page 12 under [2.3.3]: “Alternatively, in [46], driver distractions are classified into the following three categories: 1. visual distraction (e.g., looking away from the roadway); 2. Cognitive distraction (e.g., your mind off the road); 3. Manual distraction (e.g., your hands off the wheel, responding to a ringing cell phone, and manually adjusting the radio volume)
and forming the model such that the first information and the second information associated with the image containing the image of the equipment are obtainable in the estimating method. (Chao teaches “first information” on page 14 under [2.4.3]: “For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver’s limbs, with visual information provided by an infrared Time-of-Flight camera.” Chao teaches “second information” Chao teaches on page 12 under [2.3.3]: “Alternatively, in [46], driver distractions are classified into the following three categories: 1. visual distraction (e.g., looking away from the roadway); 2. Cognitive distraction (e.g., your mind off the road); 3. Manual distraction (e.g., your hands off the wheel, responding to a ringing cell phone, and manually adjusting the radio volume)
Regarding Claim 8, Chao teaches an estimating method for estimating a state of a vehicle-occupant with respect to equipment of a vehicle, the estimating method comprising: (Under [Abstract] Chao teaches: “a posture based driver distraction recognition system is extended, which applies convolutional neural network (CNN) to automatically learn and predict pre-defined driving postures. The main idea is to monitor driver arm patterns with discriminative information extracted to predict distracting driver postures.”)
obtaining an image containing an image of the equipment; (Chao teaches on page 73 under [5.1 Introduction]: “Our work focus on the characterization of driving posture, with high-level features extracted hierarchically from raw input image.” Chao teaches under [5.2.2] on page 76: “All frames were extracted and manually labeled. Some examples are shown in Fig.5.4. They are divided into three subsets, that is, training set, validation set, and test set, with 24210, 1000, and 4200 samples, respectively.”)
estimating a state of the vehicle-occupant with respect to the equipment by using the obtained image and a model formed by a learning method as defined in claim 7; (Under [Abstract] Chao teaches: “a posture based driver distraction recognition system is extended, which applies convolutional neural network (CNN) to automatically learn and predict pre-defined driving postures. The main idea is to monitor driver arm patterns with discriminative information extracted to predict distracting driver postures.” Fig. 3.2 on page 29 shows images of driver interaction with shift lever, steering wheel and dashboard.)
and outputting the first information and the second information as an estimating result. (Chao teaches “first information” on page 14 under [2.4.3]: “For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver’s limbs, with visual information provided by an infrared Time-of-Flight camera.” Chao teaches “second information” Chao teaches on page 12 under [2.3.3]: “Alternatively, in [46], driver distractions are classified into the following three categories: 1. visual distraction (e.g., looking away from the roadway); 2. Cognitive distraction (e.g., your mind off the road); 3. Manual distraction (e.g., your hands off the wheel, responding to a ringing cell phone, and manually adjusting the radio volume)
Regarding Claim 9, Chao teaches a learning-program storage medium storing a learning program to be executed by a computer of a learning device for forming a model to be used in an estimating device for estimating a state of a vehicle-occupant with respect to equipment of a vehicle, and the storage medium being a non-transitory storage medium, wherein the learning program causes the computer to execute: (Under [Abstract] Chao teaches: “a posture based driver distraction recognition system is extended, which applies convolutional neural network (CNN) to automatically learn and predict pre-defined driving postures. The main idea is to monitor driver arm patterns with discriminative information extracted to predict distracting driver postures.” Storage/memory and processing is inherent in building CNNs.)
a process of obtaining training data in which an image containing an image of the equipment, (Chao teaches on page 73 under [5.1 Introduction]: “Our work focus on the characterization of driving posture, with high-level features extracted hierarchically from raw input image.” Chao teaches under [5.2.2] on page 76: “All frames were extracted and manually labeled. Some examples are shown in Fig.5.4. They are divided into three subsets, that is, training set, validation set, and test set, with 24210, 1000, and 4200 samples, respectively.”)
first information indicating a skeleton location of a specific part of the vehicle-occupant, (Chao teaches on page 14 under [2.4.3]: “For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver’s limbs, with visual information provided by an infrared Time-of-Flight camera.”)
and second information indicating a state of the vehicle-occupant with respect to the equipment are associated with each other, (Chao teaches on page 12 under [2.3.3]: “Alternatively, in [46], driver distractions are classified into the following three categories: 1. visual distraction (e.g., looking away from the roadway); 2. Cognitive distraction (e.g., your mind off the road); 3. Manual distraction (e.g., your hands off the wheel, responding to a ringing cell phone, and manually adjusting the radio volume)
and a process of forming the model such that the estimating device can obtain the first information and the second information associated with the image. (Chao teaches “first information” on page 14 under [2.4.3]: “For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver’s limbs, with visual information provided by an infrared Time-of-Flight camera.” Chao teaches “second information” Chao teaches on page 12 under [2.3.3]: “Alternatively, in [46], driver distractions are classified into the following three categories: 1. visual distraction (e.g., looking away from the roadway); 2. Cognitive distraction (e.g., your mind off the road); 3. Manual distraction (e.g., your hands off the wheel, responding to a ringing cell phone, and manually adjusting the radio volume)
Regarding Claim 10, Chao teaches an estimating-program storage medium for storing an estimating program to be executed by a computer of an estimating device for estimating a state of a vehicle-occupant with respect to equipment of a vehicle, and the storage medium being a non-transitory storage medium, wherein the estimating program causes the computer to execute: (Under [Abstract] Chao teaches: “a posture based driver distraction recognition system is extended, which applies convolutional neural network (CNN) to automatically learn and predict pre-defined driving postures. The main idea is to monitor driver arm patterns with discriminative information extracted to predict distracting driver postures.” Storage/memory and processing is inherent in building CNNs.)
a process of obtaining an image containing an image of the equipment, (Chao teaches on page 73 under [5.1 Introduction]: “Our work focus on the characterization of driving posture, with high-level features extracted hierarchically from raw input image.” Chao teaches under [5.2.2] on page 76: “All frames were extracted and manually labeled. Some examples are shown in Fig.5.4. They are divided into three subsets, that is, training set, validation set, and test set, with 24210, 1000, and 4200 samples, respectively.”)
a process of estimating the state of the vehicle-occupant with respect to the equipment by using the obtained image and a model formed by a learning program stored in a learning-program storage medium as defined in claim 9, (Storage/memory is inherent in CNNs. Under [Abstract] Chao teaches: “a posture based driver distraction recognition system is extended, which applies convolutional neural network (CNN) to automatically learn and predict pre-defined driving postures. The main idea is to monitor driver arm patterns with discriminative information extracted to predict distracting driver postures.”)
and a process of outputting first information indicating a skeleton location of a specific part of the vehicle-occupant and second information indicating the state of the vehicle-occupant with respect to the equipment as an estimating result. (Chao teaches “first information” on page 14 under [2.4.3]: “For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver’s limbs, with visual information provided by an infrared Time-of-Flight camera.” Chao teaches “second information” Chao teaches on page 12 under [2.3.3]: “Alternatively, in [46], driver distractions are classified into the following three categories: 1. visual distraction (e.g., looking away from the roadway); 2. Cognitive distraction (e.g., your mind off the road); 3. Manual distraction (e.g., your hands off the wheel, responding to a ringing cell phone, and manually adjusting the radio volume)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Hobbs et al. (US-20130261871-A1), hereinafter “Hobbs”.
Regarding Claim 4, the rejection of claim 3 is incorporated.
Chao teaches all of the elements of the current invention as stated above except the 
estimating device according to claim 3, wherein the processing section recognizes at least any one of a steering wheel, a touch panel of a car navigation system, a window, a door handle, a control panel for an air-conditioner, a rear-view mirror, a dashboard, a seat, an arm rest, a center compartment, and a glove compartment as the equipment.
Regarding Claim 4, Hobbs teaches the estimating device according to claim 3, wherein the processing section recognizes at least any one of a steering wheel, a touch panel of a car navigation system, a window, a door handle, a control panel for an air-conditioner, a rear-view mirror, a dashboard, a seat, an arm rest, a center compartment, and a glove compartment as the equipment. (Hobbs teaches on page 1 in [0004]: “The data storage further includes instructions executable by the at least one processor to record three-dimensional images of an interior portion of the vehicle, and, based on the three-dimensional images, detect a given gesture in a given region of the vehicle, where the given gesture corresponds to one of the plurality of predetermined gestures and the given region corresponds to one of the plurality of predetermined regions. Hobbs teaches on page 2 under [0026]: “For instance, the predetermined regions may include interior Surfaces of the vehicle, Such as a steering wheel, dashboard, air-conditioning vent, seat, headrest, armrest, or a rear-view mirror of the vehicle, as well as Surfaces of an occupant, such as an ear, arm, or shoulder of the occupant. Other interior surfaces are possible as well.” Hobbs teaches on page 7 in [0103]: “To this end, the computer vision system 746 may use an object recognition algorithm, a Structure from Motion (SFM) algorithm, video tracking, or other computer vision techniques.”)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the device of Claim 3 with Hobbs’ teachings to include a processor that can associate regions/equipments of the vehicle with a particular action by the user/driver/occupant. The Chao system tries to identify manual distractions, such as when then driver’s hands are off the wheel, or when the driver is manually adjusting the radio volume. (See Chao p. 13.) In order to detect such positions, it would be helpful for the system to be able to confidently identify physical components of the car in an image, such as what is the steering wheel? and what is the radio? The techniques described by Hobbes provide for this capability. (See paragraph [0004] of Hobbs.) Both, Chao and Hobbs’ teachings, are centered on intelligent automotive interface systems for driver-vehicle interaction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Craye, C. (2015, February 1). Driver distraction detection and recognition using RGB-D sensor. Semantic Scholar | AI-Powered Research Tool. https://www.semanticscholar.org/paper/Driver-distraction-detection-and-recognition-using-Craye-Karray/75b7f57674d5d39aaeda11a674279490049dc5b4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCOIS A NDIAYE whose telephone number is (571)272-9952.  The examiner can normally be reached on M-F 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCOIS A NDIAYE/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124